Title: To Alexander Hamilton from Amos Stoddard, 6 November 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            New–port 6 Novr. 1799.
          
          To settle my recruiting and contingent accounts for near 18 months past, I apprehend that my presence at the department of war will be necessary. Particular explanations of several items in my accounts may probably be requisite—which I cannot fully anticipate, nor perhaps so clearly delineate on paper. Under these circumstances I am induced to request a furlough of three weeks. This request I make with the more confidence, as I have a good officer to attend the duty of the Garrison in winter quarters—and particularly as I have not be absent from the sphere of my command since my engagement in service.
          Were not Major Jackson absent, this application would have been made thro’ him.
          I am, Sir, with all possible respect, Your very huml. Servt.
          
            Amos Stoddard, Capt
             2 Regt. Arts. & Engrs—
          
          Major Genl. Hamilton.
        